Citation Nr: 1719795	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  16-35 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for service connected residuals, fracture trimalleolar distal end of right tibia and fibula with traumatic arthritis.

2.  Entitlement to service connection for left knee strain, to include as associated with residuals fracture trimalleolar distal end of right tibia and fibula with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Air Force from January 1964 to March 1967.

This matter comes before the Board of Veteran's Appeals (Board) from a December 2011 Rating Decision by the Board of Veterans Affairs (VA) Regional Office (RO) in Atlanta, GA.

In March 2011, the Veteran filed a claim for entitlement to an increased rating in excess of 30 percent for residuals, fracture trimalleolar distal end of right tibia and fibula with traumatic arthritis.  The Veteran also asserted entitlement to service connection for left knee strain associated with residuals fracture trimalleolar distal end of right tibia and fibula with traumatic arthritis.  In a December 2011 Rating Decision, the RO denied the Veteran's claim as to both issues.  The Veteran filed a Notice of Disagreement in February 2012 and the RO issued a Statement of the Case in June 2016 that denied the claims.

In July 1016 the Veteran filed a VA Form 9 Appeal to the Board of Veteran's Appeals.  The claim has been certified to the Board.

The Board notes that the Veteran underwent a Compensation and Pension (C & P) Examination in July 2011.  A subsequent VA examination was scheduled for July 2015, however the Veteran did not attend.  In a follow-up phone communication, the Veteran's spouse reported that the Veteran was unable to travel the distance required to attend the appointment.  Additional development is required to assess the severity of the Veteran's symptoms for service-connected right knee residuals, fracture trimalleolar distal end of right tibia and fibula with traumatic arthritis and a basis for service connection for the Veteran's left knee strain to include as associated with residuals fracture trimalleolar distal end of right tibia and fibula with traumatic arthritis.  Accordingly, this matter is REMANDED for further development.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  This undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the further delay entailed by remand is regrettable, current adjudication of the Veteran's claims would be premature.  Undertaking additional development prior to a Board decision is the only way to ensure compliance with the duty to assist, as required.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran underwent a VA examination on June 30, 2011. Objective findings show right knee flexion from 0 to 130 degrees (normal is from 0 to 140 degrees) and extension to 0 (normal is 0 degrees). No additional impairments were indicated during repetitive use testing , although objective evidence of pain on motion was indicated. Similarly, no evidence of instability, locking, or effusion of the knee suggesting malunion or non-union of the right knee was found.

In addressing the Veteran's claim regarding his left knee strain, the examiner noted symptoms consistent with left knee strain and stated that a more precise diagnosis could be rendered as there is no objective data  to support a more definitive diagnosis.  The examination report further indicated, that the Veteran's claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected right knee disability.

The Veteran's private treatment records dated August 2015 through March 2016 are included in the claims file.  The information contained therein does not support an increased evaluation or a basis for secondary service connection.

In July 2015, a subsequent VA examination was scheduled to assess a possible increase in severity of the Veteran's right knee disability.  The requested examination was to include consideration of a secondary basis for service connection for the Veteran's left knee strain.

The evidence of record indicates that the Veteran failed to appear for the scheduled examination.  In a follow-up phone communication, the Veteran's spouse reported that the Veteran was unable to travel the distance required to attend the appointment.

The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  Here, the Veteran's prior examination occurred in 2011.  A follow-up examination is warranted to evaluate possible changes in the status of Veteran's condition.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination before an appropriate physician to determine the severity, manifestations, and effects of his service-connected residuals, fracture trimalleolar distal end of right tibia and fibula with traumatic arthritis.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination and the examination report should reflect that these items were reviewed.  The examiner is to perform all indicated tests and studies and address the following:

(a) In accordance with the Court's recent decision in Correia v. McDonald, 28 Vet. App 158 (2016), the VA knee examination must include range of motion testing for both knees in the following areas:

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must fully explain why this is the case and identify what additional evidence, if any, would allow for a more definitive opinion.  

2.  The Veteran should also be scheduled for a VA examination before an appropriate physician regarding the nature and etiology of the Veteran's left knee strain associated with residuals fracture trimalleolar distal end of right tibia and fibula with traumatic arthritis.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination and the record should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies and address the following:

(a) Is it at least as likely as not that the Veteran's previously diagnosed left knee strain manifested during, or as a result of, active military service?

(b) In the alternative, is it at least as likely as not that the Veteran's left knee strain was caused by or aggravated by a service-connected disability, to residuals fracture trimalleolar distal end of right tibia and fibula with traumatic arthritis.

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must fully explain why this is the case and identify what additional evidence, if any, would allow for a more definitive opinion.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be re-adjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112
 (West 2014).




____________________________________________
B Mullins
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


